DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a vehicle headlight comprised of, in part, a first unit configured to generate light in order to form a first low beam, a second unit configured to generate light in order to form a high beam and a second low beam, wherein a portion of the high beam on the lower end side overlaps a portion of the first low beam on the upper end side, and a portion other than the overlapping portion of the high beam on the lower end side is formed above the first low beam without overlapping the first low beam, and wherein a portion of the second low beam on the upper end side overlaps a portion of the first low beam on the lower end side, and a portion other than the overlapping portion of the second low beam on the upper end side is formed below the first low beam without overlapping the first low beam, or all portion of the second low beam overlaps the first low beam. Claims 2-7 are allowed due to their dependency upon claim 1. 
The closest prior art of record Mochizuki (US. Pub:2017/0028903 A1); Kanayama (US. Pub: 2015/0321598 A1); Nishimura (US. Pub: 2019/0203903 A1) does not disclose the claimed invention as cited. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875